DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 05/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Swinney et al (US 2016/0354316 A1), further in view of Vaghefi et al (US 2014/0112980 A1) and further in view of Bansal et al (US 2015/0216939 A1).
Vink taught a pharmaceutical composition [0010] formulated as a tablet [0068], comprising [0008]
    PNG
    media_image1.png
    253
    405
    media_image1.png
    Greyscale
wherein R1 was a C1-4 alkyl (reads on the instant R1 as methyl). Excipients [0073, 0079, 0084-85] were generally taught, inclusive of diluents [0076] (e.g., lactose [0084-0085]), lubricants (e.g., lubricating agent) (e.g., magnesium stearate [0085]), disintegrants (e.g., citric acid [0077]), binders [0079] (e.g., starch [0085]) and talc [0085] (e.g., anti-caking agent).
Vink differs from the instant claims in that Vink was silent the D (0.5) particle size (less than 60 µm), the amounts of the excipients (diluent – 35 to 70 %, lubricant – 0.1 to 2 %, disintegrant – 20 to 30 %, binder – 5 to 15 % and anti-caking agent – 0.2 to 2 %), and the amount of the active agent, as recited in claim 1.
Swinney taught pharmaceutical compositions [title] formulated as tablets [0066] having a particle size distribution of D50 at about 30 µm or less [0279]. The said size conformed to a standard particle size distribution [claim 3], and provided for an optimal particle size [0289]. Diluents were included in amounts of 40 % or less, to add necessary bulk to a formulation, in order to prepare tablets of the desired size [0168-169]. Lubricants were added in amounts of 5 % or less, to reduce interparticle friction within the granulate and to improve the compression and ejection of compressed pharmaceutical compositions from a die press [0172]. Microcrystalline cellulose (e.g., reads on disintegrant) was present at 20 to 30 % [0037], to add bulkiness to the pharmaceutical composition without substantially reducing the hardness, the chemical or the physical stability [0129, 0160]. Binders were present at 5 % [0040], to impart enhanced cohesion or tensile strength (e.g., hardness) [0131]. Anti-adhesion agents (e.g., reads on anti-caking agent) [0172] were present in amounts of 5 % or less.
The combined Vink and Swinney did not teach talc as a specific anti-caking agent. The combined teachings of Vink and Swinney did not specifically teach microcrystalline cellulose as a disintegrant.
However, Vaghefi taught tablet dosage systems [0081, 0088-89] comprising talc (and silicone dioxide) as an anti-adherent agent at from 0.2 to 15 % [0085], and microcrystalline cellulose as a disintegrating agent at from 0.5 to 30 % [0084].
It would have been prima facie obvious to include, within Vink, a D (0.5) particle size of less than 60 µm; diluents at 35 to 70 %; lubricants at 0.1 to 2 %; disintegrants at 20 to 30 %; binders at 5 to 15 % and anti-caking agents at 0.2 to 2, as taught by the combination of Swinney and Vaghefi. 
An ordinarily skilled artisan would have been motivated to formulate tablets with: a standard particle size distribution that provided for an optimal particle size;  the necessary bulk to prepare tablets of the desired size; reduced interparticle friction within the granulate to improve the compression and ejection of compressed pharmaceutical compositions from a die press; bulkiness, without a substantial reduction of hardness, chemical or physical stability; enhanced cohesion or tensile strength (e.g., hardness); and, anti-adhesion.
The skilled artisan would have been motivated to include the diluent in amounts of 40 % or less; lubricants in amounts of 5 % or less; disintegrants at 20 to 30 % (Swinney) or 0.5 to 30 % (Vaghefi); binders at 5 % and anti-caking agents in amounts of 5 % or less (Swinney) or 0.2 to 15 % (Vaghefi). The ordinarily skilled artisan would have been motivated to formulate the tablet, as taught by the combination of Swinney and Vaghefi.
Vink, Swinney and Vaghefi was previously discussed. Additionally, Vink taught therapeutically effective amounts [0050-51] of the active agent, for the treatment of chronic traumatic encephalopathy [title and abstract]. Although Vink taught therapeutically effective amounts, Vink was silent the active included in amounts of 0.1 to 50 %, as instantly recited.
However, Bansal taught compositions (e.g., tablets) comprising active agents in pharmaceutically effective amounts of 10 % to 95 %, as determined by the judgement of the skilled practitioner, for the treatment of chronic traumatic encephalopathy [0014, 0054, 0068-69].
Since Vink taught the treatment of chronic traumatic encephalopathy, it would have been prima facie obvious to one of ordinary skill in the art to include, within Vink, active agents for the said treatment, in pharmaceutically effective amounts of 10 % to 95 %, as determined by the judgement of the skilled practitioner. The ordinarily skilled artisan would have been motivated to include actives in amounts therapeutically effective for the treatment of chronic traumatic encephalopathy, as taught by Bansal [Bansal; 0014, 0054, 0068-69].
The instant claim 1 recites D (0.5) particle size of less than about 60 µm; 35-70 % diluent; 0.1-2 % lubricant; 20-30 % disintegrant; 5-15 % binder and 0.2-2 % anti-caking agent. The instant claim 1 further recites the active agent present at 0.1 to 50 %.
The combined teaching of the art taught diluents in amounts of 40 % or less (Swinney); lubricants in amounts of 5 % or less (Swinney); disintegrants at 20 to 30 % (Swinney) or 0.5 to 30 % (Vaghefi); binders at 5 % and anti-caking agents in amounts of 5 % or less (Swinney) or 0.2 to 15 % (Vaghefi). Bansal taught actives present at 10-95 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Vink, Swinney, Vaghefi and Bansal read on the instant claims 1-11 and 15.
Regarding claim 13, Vink was silent coated tablets. However, both Swinney [0320] and Vaghefi [0088-89; methacrylic acid copolymers at ¶0048] taught coatings as desired, where coated tablets are compressed pharmaceutical dosage unit forms [Swinney at ¶0320].
An ordinarily skilled artisan would have been motivated to include, within the teachings of Vink, a coating (e.g., methacrylic acid copolymers) as desired, in order to formulate a pharmaceutical dosage unit form, as taught by the combined teachings of Swinney [0320] and Vaghefi [0048, 0088-89].

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.


In response to the Applicant's argument that the references (e.g., Vink et al) fail to show certain features of the Applicant’s invention, it is noted that the features upon which applicant relies (i.e., immediate release profile; agglomeration issues of the API; importance of the particle size of the API) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145. In the instant case, Vink’s pharmaceutical composition comprising 
    PNG
    media_image1.png
    253
    405
    media_image1.png
    Greyscale
 reads on the claimed pharmaceutical composition comprising a compound of Formula (I).

In response to the Applicant's arguments against the references individually (e.g., Applicant argued that Vink does not teach amounts of excipients, or the particle size of the API), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. In the instance case, Vink was not relied upon to teach the amounts of excipients or the particle size of the active; Swinney cured the deficiencies of Vink, in these regards.

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145. In the instant case, a motivation to combine the references (see the Obviousness rejection), rather than hindsight reasoning, was used in the rejection of the claims.

Regarding particle size, the Applicant argued that neither of Swinney, Bansal or Baghefi relate to the same or similar class of API as Vink, to which the Examiner responds that Swinney taught that a D50 of about 30 µm or less is an optimal particle size for a standard distribution [Swinney, at claim 3 and at paragraphs 0279 and 0289]. 

Regarding the teachings of Bansal, the Applicant argued that the skilled artisan would understand that formulations are not automatically transferable from one API to a completely different API.
The Examiner responds that both the APIs of Vink and Bansal were formulated for the treatment of the same disorder (e.g., chronic traumatic encephalopathy, CTE). Since Vink taught the treatment of CTE, it would have been prima facie obvious to one of ordinary skill in the art to include, within Vink, active agents for the said treatment. As per Bansal, pharmaceutically effective amounts (of active agents for the treatment of CTE) can be determined by the judgement of the skilled practitioner. As such, the ordinarily skilled artisan would have been motivated to include actives (within the teachings of Vink) in amounts therapeutically effective for the treatment of chronic traumatic encephalopathy (as taught by Bansal).

Applicant argued unexpected results, with respect to the hardness of the tablet, the weight and content uniformity, and the dissolution profile that is consistently maintained from batch to batch.
The Examiner notes the allegation of unexpected results, as disclosed by the Applicant in the instant Specification at paragraphs [0047-0049], but simple statements in the Specification are not enough. Unexpected results must be established by factual evidence. Mere argument or conclusory statements in the Specification does not suffice.  Please see MPEP 2145 (i). 
It does not appear that the Applicants have provided evidence in support of these conclusions (i.e., hardness, uniformity, dissolution). The Applicants have the burden of proffering data and establishing results as unexpected and significant. Evidence of unexpected properties may be established by direct or indirect comparative tests.  See MPEP 716.02 (b)(I)(II) and (III).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612